DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 of claim 1 currently reads “detect a permeability of the build material” but should read “detect a permeability of a build material”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 9, a 35 U.S.C. 101 rejection was considered by the examiner. However, “detecting the permeability of the build material residing within the vessel;” and “modify a permeability of the build material residing in the vessel;” obviated the potential interpretation of an abstract idea. At the least, these two limitation 
In regards to independent claims 1, 9, and 15; prior art, Desimone et al. (US PGPub 2017/0173880) for example, teaches applying a gas with at least one flow rate to a vessel of a three dimensional printer; and detecting a permeability of a build material residing within the vessel. Prior art, Grü (US Patent No. 4,352,718) for example, also teaches introducing gas into a container to control the humidity of a material inside of the container. However, prior art fails to specifically teach applying the gas with a predetermined humidity level at a second flow rate; and initializing manufacturing a three dimensional object with the build material having a predetermined humidity level in response to detecting the permeability of the build material is below a predetermined threshold. According, independent claims 1, 9, and 15 and the claims which depend upon them are allowable over the prior art and in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115